Citation Nr: 0008382	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-08 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an increased rating for dorsolumbar strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from June 1988 to January 
1992.  He also served in the United States (U.S.) Army 
Reserves.  The types and dates of his Reserve service have 
not been verified; however, records show his Reserve duties 
ended in April 1998.

The instant appeal arose from a July 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in San Juan, Puerto Rico, which denied a claim for an 
increased rating for dorsolumbar strain.


REMAND

The appellant contends, in substance, that his service-
connected dorsolumbar strain has increased in severity; 
therefore, he believes that an increased rating is warranted.

Further development is required, first, so that the veteran's 
service can be verified.  It appears from a review of the 
record that the veteran had additional periods of unverified 
service in the U. S. Army Reserves, with his last period of 
active duty terminating in April 1998.  The Board of 
Veterans' Appeals (Board) recognizes that the RO sought 
verification of the veteran's service from his Reserve unit 
in May 1995; however, his unit's response did not include any 
verification of service.  

Additional VA treatment records may have become available 
since the RO last reviewed this claim.  As VA treatment 
records are considered to be constructively included within 
the record, and must be acquired if material to an issue on 
appeal, it is necessary to obtain the aforementioned medical 
records prior to a final decision in this case.  Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Further examination of the dorsolumbar spine is also 
indicated.  The recent medical evidence reveals that the 
veteran has herniated nucleus pulposus and discogenic disease 
of the lumbar spine and that these disorders are not 
etiologically related to his service-connected dorsolumbar 
strain.  Thus, another examination is warranted to 
distinguish the symptoms associated with the service-
connected dorsolumbar strain from the symptoms associated 
with the nonservice-connected low back disorders.

The Board notifies the veteran that the requested examination 
is being scheduled to assist VA in properly adjudicating his 
claims and that his failure to report for the examination may 
result in his claims for increase being disallowed.  
38 C.F.R. § 3.655(b) (1999).

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should obtain the veteran's 
complete VA treatment records from the 
San Juan VA Medical Center since February 
1997.  Once obtained, all records must be 
associated with the claims folder.

2.  The RO should contact the service 
department for purposes of verifying the 
dates and character of the veteran's 
service between January 31, 1992, and 
April 9, 1998.  The service department 
should also be asked to clarify whether 
any service during that time was in the 
nature of active duty, active duty for 
training, or inactive duty training.  The 
information received should be associated 
with the claims folder.

3.  The veteran should be afforded an 
appropriate VA examination in order to 
determine the nature and severity of his 
service-connected dorsolumbar strain.  
The claims file should be made available 
to the examiner.  All tests deemed 
necessary by the examiner should be 
conducted.  The examiner should review 
the results of any testing prior to 
completion of the report. 

a.  The examiner is specifically 
requested to separate, if possible, 
symptoms associated with the 
veteran's service-connected 
dorsolumbar strain and symptoms 
associated with nonservice-connected 
low back disorders, including 
herniated nucleus pulposus and 
discogenic disease.  

b.  As regards only the 
symptomatology associated with the 
veteran's service-connected 
dorsolumbar strain, attention should 
be given to the presence or absence 
of pain, any limitation of motion, 
swelling, dislocation, locking, 
loose motion, crepitus, deformity or 
impairment.  The examiner is 
specifically requested to conduct 
range of motion testing and specify 
the results in actual numbers and 
degrees.  The examiner should 
provide a complete and detailed 
discussion with respect to any 
weakness; fatigability; 
incoordination; restricted movement; 
or, of pain on motion.  The examiner 
should provide a description of the 
effect, if any, of the veteran's 
pain on the function and movement of 
his dorsolumbar spine.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 
See 38 C.F.R. § 4.40 (1999) 
(functional loss may be due to pain, 
supported by adequate pathology).  
In particular, it should be 
ascertained whether there is 
additional motion lost due to pain 
on use or during exacerbation of the 
disability.  The examiner is 
specifically indicate any additional 
range of motion lost in actual 
numbers and degrees.  The examiner 
is requested to comment on the 
degree of limitation on normal 
functioning caused by pain.  

All opinions and the supporting 
rationales should be in writing.  If the 
examiner is unable to provide a complete 
opinion, the reason why the opinion 
cannot be provided must be explained. 

4.  The RO should then readjudicate the 
claim for increase based on a review of 
the entire record.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
should be provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).




